REDMANN, Judge.
We deny our motion to dismiss for want of “jurisdiction” (C.C.P. 2088; Guilliot v. City of Kenner, La.1976, 326 So.2d 359) this appeal from a January 18, 1977 separation judgment not perfected by filing bond until March 11.
The 30 days C.C.P. 3942 allows for appeal runs from the expiration of the delay for applying for a new trial, C.C.P. 2087(1), since none was applied for. The seven-day delay for applying for new trial would have commenced, C.C.P. 1974, the day after mailing or service of notice, required by C.C.P. 1913 because the case was taken under advisement.
No notice was mailed or served. If we deem appellant’s February 7 motion for appeal an equivalent or a waiver of C.C.P. 1974’s notice, we would still have to allow the seven days of C.C.P. 1974 and then the 30 days of C.C.P. 3942; In re Salmon, La. App. 2 Cir. 1975, 318 So.2d 897. Accordingly the bond filed on March 11, 32 days after the February 7 motion for appeal, would have timely perfected the appeal.
Motion denied.